DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on April 14, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited “adhesion layer” in combination with the recited “a second dielectric layer disposed over and in contact with the first dielectric layer” in claims 19 and 27-28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.				Specifically, the adhesion layer appears to be represented by numerals 702 and 1402. However, the adhesion layer also appears to completely interpose between the first and second dielectric layers as shown in the Drawings. Thus, the recited limitation “a second dielectric layer disposed over and in contact with the first dielectric layer” is not shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-17, 19-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,991,268 B1 to Liaw (“Liaw”) in view of U.S. Patent Application Publication No. 2020/0294806 A1 to Cheng et al. (“Cheng”).		As to claim 14, Liaw discloses a semiconductor structure comprising: a first dielectric layer (218) disposed over a substrate (200); a second dielectric layer (464) disposed over and in contact with the first dielectric layer (218), wherein the first dielectric layer (218) comprises a different low-k dielectric material than the second dielectric layer (464); and at least one interconnect (215, 230) comprising a first portion (215) disposed entirely within the first dielectric layer (218) and a second portion (230) disposed entirely within the second dielectric layer (464), wherein the at least one interconnect (215, 230) comprises a top-via configuration (See Fig. 3, Fig. 4, Fig. 6, Column 3, lines 59-67, Column 4, lines 1-56, Column 5, lines 33-67, Column 6, lines 1-47) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM).							Cheng specifically teaches low-K materials include silicon nitride, silicon oxynitride, and silicon carbide (See ¶ 0027) such that Liaw in view of Cheng teaches wherein the first dielectric layer (218) comprises a different low-k dielectric material than the second dielectric layer (464), where a range of low-k dielectric materials is not specified and the low-k dielectric materials are applied for protection and reduced interlevel capacitance.					 						As to claim 15, Liaw in view of Cheng further discloses wherein the top-via configuration of the at least one interconnect (215, 230/116”, 150) comprises: a metallic wire layer (215/116”); and a metallic via pillar (230/150) disposed on top of and in contact with a top surface of the metallic wire layer (215/116”) (See Liaw Fig. 6, Column 4, lines 26-49, Column 5, lines 33-65, and Cheng ¶ 0054), where the metallic wire layer and the metallic via pillar are contacts providing low resistance connections).			As to claim 16, Liaw further discloses wherein sidewalls of the metallic wire layer (215) are in contact with the first dielectric layer (218), and wherein a top surface of the metallic wire layer (215) and sidewalls of the metallic via pillar (230) are in contact with the second dielectric layer (464) (See Fig. 6).							As to claim 17, Liaw in view of Cheng further discloses wherein the metallic wire layer (215/116”) comprises a different material than the metallic via pillar (230/150) (See Liaw Fig. 6, Column 4, lines 26-49 and Cheng ¶ 0054) (Notes: different metallic materials are selected based on conductivities, work function, compatibility, etc.).			As to claim 19, Liaw discloses further comprising: an adhesion layer (212) disposed in contact with the at least one interconnect (215, 230) (See Fig. 6) (Notes: the limitation “adhesion layer” does not specify any particular material such that Liaw meets the claimed limitation).											As to claim 20, Liaw in view of Cheng further discloses wherein a top surface of the first dielectric layer (218) is planar with a top surface of the metallic wire layer (215/116”) (See Liaw Fig. 6).									As to claim 21, Liaw discloses a semiconductor structure comprising: a first dielectric layer (218) disposed over a substrate (200); a second dielectric layer (464) disposed over and in contact with the first dielectric layer (218), wherein the first dielectric layer (218) comprises a different low-k dielectric material than the second dielectric layer (464); and at least one interconnect (215, 230) disposed within the first dielectric layer (218) and the second dielectric layer (464), wherein the at least one interconnect (215, 230) comprises a top-via configuration including a first portion (215) of the at least one interconnect (215, 230) disposed within the first dielectric layer (218) and a second portion (230) of the at least one interconnect (215, 230) disposed within the second dielectric layer (464), the second portion (230) of the at least one interconnect (215, 230) further disposed in an etched region of the at least one interconnect (215, 230) (See Fig. 3, Fig. 4, Fig. 6, Column 3, lines 59-67, Column 4, lines 1-56, Column 5, lines 33-67, Column 6, lines 1-47) (Notes: “the etched region” is formed by patterning the dielectric layer and forming the interconnect. Further, the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM).									Cheng specifically teaches low-K materials include silicon nitride, silicon oxynitride, and silicon carbide (See ¶ 0027) such that Liaw in view of Cheng teaches wherein the first dielectric layer (218) comprises a different low-k dielectric material than the second dielectric layer (464), where a range of low-k dielectric materials is not specified and the low-k dielectric materials are applied for protection and reduced interlevel capacitance.											Furthermore, the limitation “disposed in an etched region of the at least one interconnect” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).		The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
As to claim 22, Liaw in view of Cheng further discloses wherein the first portion (215/116”) of the at least one interconnect (215, 230/116”, 150) comprises a metallic wire layer (215/116”) and the second portion (230/150) of the at least one interconnect (215, 230/116”, 150) comprises a metallic via pillar (230/150) disposed on top of and in contact with a top surface of the metallic wire layer (215/116”) (See Liaw Fig. 6, Column 4, lines 26-49, Column 5, lines 33-65, and Cheng ¶ 0054), where the metallic wire layer and the metallic via pillar are contacts providing low resistance connections).
As to claim 23, Liaw in view of Cheng further discloses wherein sidewalls of the metallic wire layer (215/116”) are in contact with the first dielectric layer (218), and wherein a top surface of the metallic wire layer (215/116”) and sidewalls of the metallic via pillar (230/150) are in contact with the second dielectric layer (464) (See Liaw Fig. 6).					 									As to claim 26, Liaw in view of Cheng further discloses wherein a top surface of the first dielectric layer (218) is planar with a top surface of the metallic wire layer (215/116”) (See Liaw Fig. 6).										As to claim 27, Liaw discloses further comprising: an adhesion layer (212) disposed in contact with the at least one interconnect (215, 230) (See Fig. 6) (Notes: the limitation “adhesion layer” does not specify any particular material such Liaw meets the claimed limitation).
Claim(s) 14-15, 18-22, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0284806 A1 to Park et al. (“Park”) in view of U.S. Patent No. 9,991,268 B1 to Liaw (“Liaw”) and U.S. Patent Application Publication No. 2020/0294806 A1 to Cheng et al. (“Cheng”).												As to claim 14, Park discloses a semiconductor structure comprising: a first dielectric layer (125) disposed over a substrate (100); a second dielectric layer (150) disposed over and in contact with the first dielectric layer (125), wherein the first dielectric layer (125) comprises a different low-k dielectric material than the second dielectric layer (150); and at least one interconnect (160) comprising a first portion (P2) disposed entirely within the first dielectric layer (125) and a second portion (P3) disposed entirely within the second dielectric layer (150), wherein the at least one interconnect (160) comprises a top-via configuration (See Fig. 3, ¶ 0086, ¶ 0087, ¶ 0089, ¶ 0091, ¶ 0093) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM).					Liaw specifically teaches an ELK dielectric material is applied as the second dielectric layer (464) (See Column 5, lines 33-67, Column 6, lines 1-5) and Cheng specifically teaches low-K materials include silicon nitride, silicon oxynitride, and silicon carbide (See ¶ 0027) such that Park in view of Liaw and Cheng teaches wherein the first dielectric layer (125) comprises a different low-k dielectric material than the second dielectric layer (150), where a range of low-k dielectric materials is not specified and the low-k dielectric materials are applied for protection and reduced interlevel capacitance.		As to claim 15, Park further discloses wherein the top-via configuration of the at least one interconnect (160) comprises: a metallic wire layer (P2); and a metallic via pillar (P3) disposed on top of and in contact with a top surface of the metallic wire layer (P2) (See Park ¶ 0093) (Notes: the barrier or silicide is at the bottom such that the metallic wire layer and the metallic via pillar are the same metal layer to provide low resistance connections).										As to claim 18, Park further discloses wherein the metallic wire layer (P2) comprises a same material as the metallic via pillar (P3) (See Fig. 3, ¶ 0093). 			As to claim 19, Park discloses further comprising: an adhesion layer (127) disposed in contact with the at least one interconnect (160) (See Fig. 3) (Notes: the limitation “adhesion layer” does not specify any particular material such that Park meets the claimed limitation).											As to claim 20, Park further discloses wherein a top surface of the first dielectric layer (125) is planar with a top surface of the metallic wire layer (P2) (See Fig. 3).			As to claim 21, Park discloses a semiconductor structure comprising: a first dielectric layer (125) disposed over a substrate (100); a second dielectric layer (150) disposed over and in contact with the first dielectric layer (125), wherein the first dielectric layer (125) comprises a different low-k dielectric material than the second dielectric layer (150); and at least one interconnect (160) disposed within the first dielectric layer (125) and the second dielectric layer (150), wherein the at least one interconnect (160) comprises a top-via configuration including a first portion (P2) of the at least one interconnect (160) disposed within the first dielectric layer (125) and a second portion (P3) of the at least one interconnect (160) disposed within the second dielectric layer (150), the second portion (P3) of the at least one interconnect (160) further disposed in an etched region of the at least one interconnect (160) (See Fig. 3, ¶ 0086, ¶ 0087, ¶ 0089, ¶ 0091, ¶ 0093) (Notes: “the etched region” is formed by patterning the dielectric layer and forming the interconnect. Further, the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM).										Liaw specifically teaches an ELK dielectric material is applied as the second dielectric layer (464) (See Column 5, lines 33-67, Column 6, lines 1-5) and Cheng specifically teaches low-K materials include silicon nitride, silicon oxynitride, and silicon carbide (See ¶ 0027) such that Park in view of Liaw and Cheng teaches wherein the first dielectric layer (125) comprises a different low-k dielectric material than the second dielectric layer (150), where a range of low-k dielectric materials is not specified and the low-k dielectric materials are applied for protection and reduced interlevel capacitance.		Furthermore, the limitation “disposed in an etched region of the at least one interconnect” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).		The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).									As to claim 22, Park in view of Liaw and Cheng further discloses wherein the first portion (P2) of the at least one interconnect (160) comprises a metallic wire layer (P2) and the second portion (P3) of the at least one interconnect (160) comprises a metallic via pillar (P3) disposed on top of and in contact with a top surface of the metallic wire layer (P2) (See Park ¶ 0093) (Notes: the barrier or silicide is at the bottom such that the metallic wire layer and the metallic via pillar are the same metal layer to provide low resistance connections).									As to claim 25, Park further discloses wherein the metallic wire layer (P2) comprises a same material as the metallic via pillar (P3) (See Fig. 3).				As to claim 26, Park further discloses wherein a top surface of the first dielectric layer (125) is planar with a top surface of the metallic wire layer (P2) (See Fig. 3).			As to claim 27, Park discloses further comprising: an adhesion layer (127) disposed in contact with the at least one interconnect (160) (See Fig. 3) (Notes: the limitation “adhesion layer” does not specify any particular material such Park meets the claimed limitation).											As to claim 28, Park discloses a semiconductor structure comprising: a first dielectric layer (125, SP) disposed over a substrate (100); a second dielectric layer (150) disposed over and in contact with the first dielectric layer (125, SP), wherein the first dielectric layer (125, SP) comprises a different low-k dielectric material than the second dielectric layer (150); at least one interconnect (160) disposed within the first dielectric layer (125, SP) and the second dielectric layer (150), wherein the at least one interconnect (160) comprises a top-via configuration including a first portion (P1, P2) of the at least one interconnect (160) disposed entirely within the first dielectric layer (125, SP) and a second portion (P3) of the at least one interconnect (160) disposed entirely within the second dielectric layer (150); and an adhesion layer (127) disposed in contact with the at least one interconnect (160) and between the first dielectric layer (125, SP) and the second dielectric layer (150) (See Fig. 3, ¶ 0086, ¶ 0087, ¶ 0089, ¶ 0091, ¶ 0093, ¶ 0119) (Notes: the limitation “portion” is defined as a part of any whole, either separated from or integrated with it by DICTIONARY.COM. Further, the limitation “adhesion layer” does not specify any particular material such that Park meets the claimed limitation).											Liaw specifically teaches an ELK dielectric material is applied as the second dielectric layer (464) (See Column 5, lines 33-67, Column 6, lines 1-5) and Cheng specifically teaches low-K materials include silicon nitride, silicon oxynitride, and silicon carbide (See ¶ 0027) such that Park in view of Liaw and Cheng teaches wherein the first dielectric layer (125, SP) comprises a different low-k dielectric material than the second dielectric layer (150), where a range of low-k dielectric materials is not specified and the low-k dielectric materials are applied for protection and reduced interlevel capacitance.												As to claim 29, Park further discloses wherein the first portion (P1, P2) of the at least one interconnect (160) comprises a metallic wire layer (P1, P2) and the second portion (P3) of the at least one interconnect (160) comprises a metallic via pillar (P3) disposed on top of and in contact with a top surface of the metallic wire layer (P1, P2) (See Fig. 3).													As to claim 30, Park further discloses wherein sidewalls of the metallic wire layer (P1, P2) are in contact with the first dielectric layer (125, SP), and wherein a top surface (FIG. 3B) of the metallic wire layer (P1, P2) and sidewalls of the metallic via pillar (P3) are in contact with the second dielectric layer (150) (See Fig. 3). 			As to claim 31, Park further discloses wherein the metallic wire layer (P1, P2) comprises a different material (barrier, silicide/metal) than the metallic via pillar (P3) (See ¶ 0093).											As to claim 32, Park further discloses  wherein the metallic wire layer (P1, P2) comprises a same material (metal) as the metallic via pillar (P3) (See ¶ 0093) (Notes: the upper portions of the metallic wire layer and the metallic via pillar are made of the same metal).													As to claim 33, Park further discloses wherein a top surface of the first dielectric layer (125, SP) is planar with a top surface of the metallic wire layer (P1, P2) (See Fig. 3A).

Response to Arguments
Applicant's arguments with respect to claims 14, 21, and 28 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Clevenger et al. (US 2018/0082946 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815